DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 3/7/2021, with respect to the rejection(s) of claim(s) 1-6 and 8-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made Stoyanov in view of Cybulsky et al. (US 8124252) and/or Bhatia et al. (US 20050255648).  See rejection below for details.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 13 and 19 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, with regard to the range “between about 60 wt. % and about 99 wt. % hafnium oxide and between about 1 wt. % and about 40 wt. % of silicon” there is nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term “about.”
Claims 14-15 are also indefinite by virtue of their dependency on Claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoyanov et al. (US 10544698) in view of Cybulsky et al. (US 8124252), hereinafter: “Stoyanov” and “Cybulsky”, respectively.
In Reference to Claims 1, 16 and 17
Stoyanov teaches:
A system(Fig 2) comprising:
a stationary component(80) comprising:
a substrate(70); and
an abradable layer(88) on the substrate(Fig 3); and
a rotating component(69) comprising:
a tip(86); and 
an abrasive coating system(93) on the tip(Fig 3), wherein the abrasive coating system comprises:
a barrier layer(protective coating; Col 6, l. 63 to Col 7, l. 3), and 
an abrasive top layer(96,98) on the barrier layer, wherein the abrasive top layer is the only layer of the abrasive coating system that includes an abrasive material(abrasive particulate or grit of 96, 98), the abrasive material comprising silicon carbide(Col 8, ll. 12-16), 
wherein the stationary component and the rotating component are configured so the abrasive coating system contacts a portion of the abradable layer during rotation of the rotating component, and wherein the abradable layer is configured to be abraded by the contact by the abrasive coating system(the abrasive coating of the rotating component cuts a groove into the abradable coating of the stationary component; Col 6, ll. 26-41).
Stoyanov fails to teach:
The abrasive coating system having an oxide or silicate-based barrier layer and wherein the oxide or silicate-based barrier layer comprises at least one of a hafnon, hafnium oxide, a blend of hafnium oxide and silicon or silicon oxide, a rare earth silicate, BSAS, or stabilized hafnia
Cybulsky teaches:
An analogous coating system(108) applied to a gas turbine engine blade(Col 3, ll. 13-21) having a silicate-based barrier layer(204 or 206) and wherein the oxide or silicate-based barrier layer comprises at least one of a rare earth silicate(Col 6, ll. 11-37) or BSAS(Col 6, l. 62 to Col 7, l. 15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stoyanov to incorporate the teachings of Cybulsky to construct the barrier layer of a rare earth silicate or BSAS to improve adhesion of the abrasive layer to the substrate(Col 6, ll. 1-10 and 53-61) and/or prevent environmental degradation of the substrate(Col 6, ll. 62-63).
	Further, as Cybulsky teaches that the use of a “a rate earth silicate” and “BSAS” are known materials suitable barrier layers for a gas turbine engine component, it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected a “a rate earth silicate” and/or “BSAS” because it is merely the selection of an art known material suitable for the construction of abrasive coating system for a gas turbine engine component.
In further support of this position, the selection of a known material to make an
abrasive coating for a gas turbine engine component prior to the invention was held to be obvious see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
In Reference to Claim 2
Stoyanov in view of Cybulsky teaches:
The system of claim 1(see rejection of claim 1 above), wherein the stationary component comprises at least one of a blade track(80), a blade shroud(92), or a runner of a knife seal(76), and wherein the rotating component comprises at least one of a gas turbine blade(69; Col 6, ll. 9-12) or a knife seal(84).
In Reference to Claim 3
Stoyanov in view of Cybulsky teaches:
The system of claim 1(see rejection of claim 1 above), wherein the rotating component comprises a metal alloy(Ti or Ni Alloy; Col 10, ll. 36-42 of Stoyanov).
In Reference to Claim 4
Stoyanov in view of Cybulsky teaches:
The system of claim 1(see rejection of claim 1 above), wherein the rotating component comprises a ceramic matrix composite(Col 10, ll. 36-42 of Stoyanov).
In Reference to Claim 8
Stoyanov in view of Cybulsky teaches:
The system of claim 3(see rejection of claim 3 above), further comprising at least one additional layer(506) between the tip and the abrasive coating system(Fig 5; Col 7, l. 32 to Col 8 l. 11 of Cybulsky), wherein the additional layer comprises at least one of a bond layer or a thermal barrier coating(506 provides both boding support and a thermal barrier; Col 7, l. 32 to Col 8 l. 11 of Cybulsky).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an additional layer to as taught by Cybulsky to help increase phase stability and decrease thermal conductivity(Col 7, l. 32 to Col 8 l. 11 of Cybulsky).
In Reference to Claim 9
Stoyanov in view of Cybulsky teaches:
The system of claim 4(see rejection of claim 4 above), further comprising at least one additional layer(206) between the tip and the abrasive coating system(Fig 2 of Cybulsky), wherein the additional layer comprises an environmental barrier coating including BSAS(Col 6, l. 62 to Col 7, l. 15 of Cybulsky).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an additional layer of BSAS as taught by Cybulsky to improve adhesion of the abrasive layer to the substrate(Col 6, ll. 53-61) and/or prevent environmental degradation of the substrate(Col 6, ll. 62-63).
In Reference to Claim 10
Stoyanov teaches:
A rotating component(69) comprising:
a tip(86); and
an abrasive coating system(93) on the tip(Fig 3), wherein the abrasive coating system comprises:
a barrier layer(protective coating; Col 6, l. 63 to Col 7, l. 3); and
an abrasive layer(98) on the barrier layer, wherein the abrasive layer comprises silicon carbide(Col 8, ll. 12-16).
Stoyanov fails to teach:
The abrasive coating system having an oxide or silicate-based barrier layer and wherein the oxide or silicate-based barrier layer comprises at least one of a hafnon, hafnium oxide, a blend of hafnium oxide and silicon or silicon oxide, a rare earth silicate, BSAS, or stabilized hafnia
Cybulsky teaches:
An analogous coating system(108) applied to a gas turbine engine blade(Col 3, ll. 13-21) having a silicate-based barrier layer(204 or 206) and wherein the oxide or silicate-based barrier layer comprises at least one of a rare earth silicate(Col 6, ll. 11-37) or BSAS(Col 6, l. 62 to Col 7, l. 15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stoyanov to incorporate the teachings of Cybulsky to construct the barrier layer of a rare earth silicate or BSAS to improve adhesion of the abrasive layer to the substrate(Col 6, ll. 1-10 and 53-61) and/or prevent environmental degradation of the substrate(Col 6, ll. 62-63).
	Further, as Cybulsky teaches that the use of a “a rate earth silicate” and “BSAS” are known materials suitable barrier layers for a gas turbine engine component, it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected a “a rate earth silicate” and/or “BSAS” because it is merely the selection of an art known material suitable for the construction of abrasive coating system for a gas turbine engine component.
In further support of this position, the selection of a known material to make an
abrasive coating for a gas turbine engine component prior to the invention was held to be obvious see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
In Reference to Claim 11
Stoyanov in view of Cybulsky teaches:
The rotating component of claim 10(see rejection of claim 10 above), wherein the rotating component comprises at least one of a gas turbine blade(69 is a gas turbine blade; Col 6, ll. 9-12 of Stoyanov) or a knife seal(84 - Stoyanov).
In Reference to Claim 12
Stoyanov in view of Cybulsky teaches:
The rotating component of claim 10(see rejection of claim 10 above), further comprising at least one additional layer(96 - Stoyanov) between the tip and the barrier layer(Fig 4a, 5a of Stoyanov), wherein the additional layer comprises a thermal barrier coating(96 provides a thermal barrier) comprising stabilized zirconia(metal-doped yttria stabilized zirconia - YSZ; Col 8, ll. 55-59 of Stoyanov).

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoyanov in view of Bhatia et al. (US 20050255648), hereinafter: “Bhatia”.
In Reference to Claim 13
Stoyanov teaches:
A rotating component(69) comprising:
a tip(86); and
an abrasive coating system(93) on the tip(Fig 3), wherein the abrasive coating system comprises:
a barrier layer(protective coating; Col 6, l. 63 to Col 7, l. 3); and 
an abrasive phase(abrasive particulate or grit of 98), wherein the abrasive phase comprises silicon carbide(98 comprises SiC particulate; Col 8, ll 12-16).
Stoyanov fails to teach:
	a composite oxide-based barrier layer comprising between about 60 wt. % and about 99 wt. % hafnium oxide and between about 1 wt. % and about 40 wt. % of silicon
Bhatia teaches:
	An analogous barrier layer having a composite oxide-based barrier layer comprising between about 60 wt. % and about 99 wt. % hafnium oxide and between about 1 wt. % and about 40 wt. % of silicon (P[0015]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stoyanov to incorporate the teachings of Bhatia to construct the barrier layer of a composite oxide-based barrier layer comprising between about 60 wt. % and about 99 wt. % hafnium oxide and between about 1 wt. % and about 40 wt. % of silicon because doing so would inhibit the formation of gaseous species of silicon when the blade is subjected to high temperature(P[0002], P[0018]).
In Reference to Claim 14
Stoyanov in view of Bhatia teaches:
The rotating component of claim 13(see rejection of claim 13 above), wherein the rotating component comprises at least one of a gas turbine blade(69 is a gas turbine blade; Col 6, ll. 9-12 of Stoyanov) or a knife seal(84 - Stoyanov).
In Reference to Claim 15
Stoyanov in view of Bhatia teaches:
The rotating component of claim 13(see rejection of claim 13 above), further comprising at least one additional layer(96 - Stoyanov) between the tip and the composite layer(Fig 4a, 5a of Stoyanov), wherein the additional layer comprises at least one of a bond layer, a thermal barrier coating(96 provides both boding support and a thermal barrier) comprising stabilized zirconia(metal-doped yttria stabilized zirconia - YSZ; Col 8, ll. 55-59 of Stoyanov).

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoyanov in view of Cybulsky and in further view of Bhatia.
In Reference to Claims 18 and 19
Stoyanov in view of Cybulsky teaches:
The system of claim 17(see rejection of claim 17 above)
Stoyanov in view of Cybulsky fails to teach:
	a composite oxide- or silicate based barrier layer comprising at least one of hafnon, hafnium oxide or a blend of hafnium oxide and silicon or silicon oxide and between about 60 wt. % and about 99 wt. % hafnium oxide and between about 1 wt. % and about 40 wt. % of silicon
Bhatia teaches:
	An analogous barrier layer having a composite oxide-based barrier layer comprising between about 60 wt. % and about 99 wt. % hafnium oxide and between about 1 wt. % and about 40 wt. % of silicon (P[0015]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stoyanov in view of Cybulsky to incorporate the teachings of Bhatia to construct the barrier layer of a composite oxide-based barrier layer comprising between about 60 wt. % and about 99 wt. % hafnium oxide and between about 1 wt. % and about 40 wt. % of silicon because doing so would inhibit the formation of gaseous species of silicon when the blade is subjected to high temperature(P[0002], P[0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745